
	

114 HR 2358 RH: Electricity Reliability and Forest Protection Act
U.S. House of Representatives
2015-10-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 219
		114th CONGRESS
		1st Session
		H. R. 2358
		[Report No. 114–287, Part I]
		IN THE HOUSE OF REPRESENTATIVES
		
			May 15, 2015
			Mr. Zinke (for himself and Mr. Schrader) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		
			October 6, 2015
			Additional sponsors: Mr. Gosar, Mr. Kline, Mr. Newhouse, Mrs. Lummis, Mr. Pearce, Mr. Kind, Mrs. Kirkpatrick, Mr. Cole, Mr. Westerman, Mr. Young of Alaska, Mr. Jones, Mr. Pompeo, and Mr. Guthrie
		
		October 6, 2015Reported from the Committee on Natural Resources with an amendmentStrike out all after the enacting clause and insert the part printed in italic
			October 6, 2015
			The  Committee on Agriculture discharged; committed to the Committee of the Whole House on the State of the Union and ordered
			 to
			 be printed
			For text of introduced bill, see copy of bill as introduced on May 15, 2015
		
			
		
		A BILL
		To amend the Federal Land Policy and Management Act of 1976 to enhance the reliability of the
			 electricity grid and reduce the threat of wildfires to and from electric
			 transmission and distribution facilities on Federal lands by facilitating
			 vegetation management on such lands.
	
	
 1.Short titleThis Act may be cited as the Electricity Reliability and Forest Protection Act. 2.Vegetation management, facility inspection, and operation and maintenance on Federal lands containing electric transmission and distribution facilities (a)In generalTitle V of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1761 et seq.) is amended by adding at the end the following new section:
				
					512.Vegetation management, facility inspection, and operation, and maintenance relating to electric
			 transmission and distribution facility rights-of-way
 (a)General directionIn order to enhance the reliability of the electricity grid and reduce the threat of wildfires to and from electric transmission and distribution rights-of-way and related facilities and adjacent property, the Secretary, with respect to public lands and other lands under the jurisdiction of the Secretary, and the Secretary of Agriculture, with respect to National Forest System lands, shall provide direction to ensure that all existing and future rights-of-way, however established (including by grant, special use authorization, and easement), for electrical transmission and distribution facilities on such lands include provisions for utility vegetation management, facility inspection, and operation and maintenance activities that, while consistent with applicable law—
 (1)are developed in consultation with the holder of the right-of-way; (2)enable the owner or operator of a facility to operate and maintain the facility in good working order and to comply with Federal, State and local electric system reliability and fire safety requirements, including reliability standards established by the North American Electric Reliability Corporation and plans to meet such reliability standards;
 (3)minimize the need for case-by-case or annual approvals for— (A)routine vegetation management, facility inspection, and operation and maintenance activities within existing electrical transmission and distribution rights-of-way; and
 (B)utility vegetation management activities that are necessary to control hazard trees within or adjacent to electrical transmission and distribution rights-of-way; and
 (4)when review is required, provide for expedited review and approval of utility vegetation management, facility inspection, and operation and maintenance activities, especially activities requiring prompt action to avoid an adverse impact on human safety or electric reliability to avoid fire hazards.
							(b)Vegetation management, facility inspection, and operation and maintenance plans
 (1)Development and submissionConsistent with subsection (a), the Secretary and the Secretary of Agriculture shall provide owners and operators of electric transmission and distribution facilities located on lands described in such subsection with the option to develop and submit a vegetation management, facility inspection, and operation and maintenance plan, that at each owner or operator’s transmission discretion may cover some or all of the owner or operator’s transmission and distribution rights-of-way on Federal lands, for approval to the Secretary with jurisdiction over the lands. A plan under this paragraph shall enable the owner or operator of a facility, at a minimum, to comply with applicable Federal, State, and local electric system reliability and fire safety requirements, as provided in subsection (a)(2). The Secretaries shall not have the authority to modify those requirements.
 (2)Review and approval processThe Secretary and the Secretary of Agriculture shall jointly develop a consolidated and coordinated process for review and approval of—
 (A)vegetation management, facility inspection, and operation and maintenance plans submitted under paragraph (1) that—
 (i)assures prompt review and approval not to exceed 90 days; (ii)includes timelines and benchmarks for agency comments to submitted plans and final approval of such plans;
 (iii)is consistent with applicable law; and (iv)minimizes the costs of the process to the reviewing agency and the entity submitting the plans; and
 (B)amendments to the plans in a prompt manner if changed conditions necessitate a modification to a plan.
 (3)NotificationThe review and approval process under paragraph (2) shall— (A)include notification by the agency of any changed conditions that warrant a modification to a plan;
 (B)provide an opportunity for the owner or operator to submit a proposed plan amendment to address directly the changed condition; and
 (C)allow the owner or operator to continue to implement those elements of the approved plan that do not directly and adversely affect the condition precipitating the need for modification.
 (4)Categorical exclusion processThe Secretary and the Secretary of Agriculture shall apply his or her categorical exclusion process under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) to plans developed under this subsection on existing transmission and distribution rights-of-way under this subsection.
 (5)ImplementationA plan approved under this subsection shall become part of the authorization governing the covered right-of-way and hazard trees adjacent to the right-of-way. If a vegetation management plan is proposed for an existing transmission and distribution facility concurrent with the siting of a new transmission or distribution facility, necessary reviews shall be completed as part of the siting process or sooner. Once the plan is approved, the owner or operator shall provide the agency with only a notification of activities anticipated to be undertaken in the coming year, a description of those activities, and certification that the activities are in accordance with the plan.
 (6)DefinitionsIn this subsection: (A)Vegetation management, facility inspection, and operation and maintenance planThe term vegetation management, facility inspection, and operation and maintenance plan means a plan that—
 (i)is prepared by the owner or operator of one or more electrical transmission or distribution facilities to cover one or more electric transmission and distribution rights-of-way; and
 (ii)provides for the long-term, cost-effective, efficient and timely management of facilities and vegetation within the width of the right-of-way and adjacent Federal lands to enhance electricity reliability, promote public safety, and avoid fire hazards.
 (B)Owner or OperatorThe terms owner and operator include contractors or other agents engaged by the owner or operator of a facility. (C)Hazard treeThe term hazard tree means any tree inside the right-of-way or located outside the right-of-way that has been found by the either the owner or operator of a transmission or distribution facility, or the Secretary or the Secretary of Agriculture, to be likely to fail and cause a high risk of injury, damage, or disruption within 10 feet or less of an electric power line or related structure if it fell.
 (c)Response to emergency conditionsIf vegetation on Federal lands within, or hazard trees on Federal lands adjacent to, an electrical transmission or distribution right-of-way granted by the Secretary or the Secretary of Agriculture has contacted or is in imminent danger of contacting one or more electric transmission or distribution lines, the owner or operator of the transmission or distribution lines—
 (1)may prune or remove the vegetation to avoid the disruption of electric service and risk of fire; and
 (2)shall notify the appropriate local agent of the relevant Secretary not later than 24 hours after such removal.
 (d)Compliance with applicable reliability and safety standardsIf vegetation on Federal lands within or adjacent to an electrical transmission or distribution right-of-way under the jurisdiction of each Secretary does not meet clearance requirements under standards established by the North American Electric Reliability Corporation, or by State and local authorities, and the Secretary having jurisdiction over the lands has failed to act to allow a transmission or distribution facility owner or operator to conduct vegetation management activities within 3 business days after receiving a request to allow such activities, the owner or operator may, after notifying the Secretary, conduct such vegetation management activities to meet those clearance requirements.
 (e)Reporting requirementThe Secretary or Secretary of Agriculture shall report requests and actions made under subsections (c) and (d) annually on each Secretary’s website.
 (f)LiabilityAn owner or operator of a transmission or distribution facility shall not be held liable for wildfire damage, loss or injury, including the cost of fire suppression, if—
 (1)the Secretary or the Secretary of Agriculture fails to allow the owner or operator to operate consistently with an approved vegetation management, facility inspection, and operation and maintenance plan on Federal lands under the relevant Secretary’s jurisdiction within or adjacent to a right-of-way to comply with Federal, State or local electric system reliability and fire safety standards, including standards established by the North American Electric Reliability Corporation; or
 (2)the Secretary or the Secretary of Agriculture fails to allow the owner or operator of the transmission or distribution facility to perform appropriate vegetation management activities in response to an identified hazard tree as defined under subsection (b)(6), or a tree in imminent danger of contacting the owner’s or operator’s transmission or distribution facility.
 (g)Training and guidanceIn consultation with the electric utility industry, the Secretary and the Secretary of Agriculture are encouraged to develop a program to train personnel of the Department of the Interior and the Forest Service involved in vegetation management decisions relating to transmission and distribution facilities to ensure that such personnel—
 (1)understand electric system reliability and fire safety requirements, including reliability standards established by the North American Electric Reliability Corporation;
 (2)assist owners and operators of transmission and distribution facilities to comply with applicable electric reliability and fire safety requirements; and
 (3)encourage and assist willing owners and operators of transmission and distribution facilities to incorporate on a voluntary basis vegetation management practices to enhance habitats and forage for pollinators and for other wildlife so long as the practices are compatible with the integrated vegetation management practices necessary for reliability and safety.
 (h)ImplementationThe Secretary of the Interior and the Secretary of Agriculture shall— (1)not later than one year after the date of the enactment of this section, prescribe regulations, or amend existing regulations, to implement this section; and
 (2)not later than two years after the date of the enactment of this section, finalize regulations, or amend existing regulations, to implement this section.
 (i)Existing vegetation management, facility inspection and operation and maintenance plansNothing in this section requires an owner or operator to develop and submit a vegetation management, facility inspection, and operation and maintenance plan if one has already been approved by the Secretary or Secretary of Agriculture before the date of the enactment of this section..
 (b)Clerical amendmentThe table of sections for the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1761 et seq.), is amended by inserting after the item relating to section 511 the following new item:
				
					
						Sec. 512. Vegetation management, facility inspection, and operation, and maintenance relating to
			 electric transmission and distribution facility rights-of-way..
			
	
		October 6, 2015
		The  Committee on Agriculture discharged; committed to the Committee of the Whole House on the State of the Union and ordered
			 to
			 be printed
